Title: To Benjamin Franklin from Jean-Baptiste Le Roy: Four Letters, [1783?]
From: Le Roy, Adrien-Jean-Baptiste
To: Franklin, Benjamin


          
            I.
            
              ce Dimanche matin [1783?]
            
            Mon Illustre Docteur j’ai été hier au soir chez vous pour avoir lhonneur de vous voir et malheureusement je n’ai pas eu celui de vous trouver. Je voulois vous demander si vous pouvez nous faire l’honneur de venir mardy avec Monsieur Votre petit Fils prendre du Thé l’après midy et voir partir un ballon. M. Le Prince de Bariatinskoÿ s’y trouvera et vous savez combien il aime à vous voir. J’espere Mon Illustre Docteur que vous m’accorderez ma requête. Vous savez combien je vous suis passionnément attaché pour la vie
            
              Le Roy
            
          
          
            Addressed: a Monsieur / Monsieur Franklin
          
          
            II.
            
              mardy matin [1783?]
            
            J’ai été désolé hier Mon Illustre Docteur de n’avoir pas pu aller passer la soirée avec vous comme je vous l’avois promis. Mais il falloit voir si mes ballons étoient en bon état et combien ils prenoient de tems à remplir et tout cela m’a mené beaucoup plus tard que je ne croyois et tellement que bien malgré moi je n’ai pu avoir l’honneur de vous voir. Et pour comble de malheur il fait si mauvais tems aujourdhui. Le Baromètre est si bas que j’ai contremandé les Personnes que j’avois engagée. J’ai l’honneur de vous proposer deux choses en conséquence pour me dédommager de ce que j’ai perdu hier. L’une de nous faire l’honneur de venir prendre du Thé avec nous ou de nous en donner. Un petit mot de reponse s’il vous plait et ayez la bonte mon Illustre Docteur de faire mille remercimens de nos parts a Monsieur Votre petit fils de ses offres obligeantes pour notre The que nous le prions de nous confirmer pour les premiers jours où le tems sera remis où je compte bien que vous nous conserverez la même bonne volonté de venir voir partir des ballons.
            
            
            Recevez Mon Illustre Docteur les sinceres assurrances des sentimens d’attachement que je vous ai voués pour la vie
            
              Le Roy
            
          
          
            Addressed: a Monsieur / Monsieur Franklin
            Endorsed: Le Roi
          
          
            III.
            
              ce Jeudy matin [1783?]
            
            J’envoye vous demander Mon Illustre Docteur si vous pourrez nous faire lhonneur de venir prendre du Thé samedy et voir partir un Ballon ou des ballons. Des Dames que Mde. Le Roy a engagé à s’y trouver l’ayant prié de remettre à samedy ce petit Passetems Physique j’ai lhonneur de vous souhaiter bien le bonjour.
            
              P.S. Je ne sais Mon Illustre Docteur si ce n’est pas le Jour que vous donnez à Mde. Brion mais vous pourriez y aller après. Un petit mot de reponse s’il vous plait car je remettrois, la Fête ne vaudroit rien sans vous.
            
          
          
            IV.
            
              ce Jeudy matin [1783?]
            
            Le Prince Bariatinskoÿ Mon Illustre Docteur m’a mandé que vous diniez chez lui aujourdhui et m’a engagé à y dîner avec vous. J’envoye vous demander si vous pouvez me faire l’amitié de me mener et en cas que vous m’accordiez ma demande à quelle heure vous comptez partir. J’ai l’honneur de vous souhaiter bien le bon Jour. Jespere que votre goutte va de mieux en mieux ou plutot s’en va de plus en plus.
          
        